DETAILED ACTION
Claims 1-10 and 13-16 are currently presented for examination. Claims 7-18, of which 11, 12, 17 and 18 have been canceled, have been elected after the previous restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter that has not been previously considered or examined. As the arguments are directed to the newly amended subject matter the Examiner believes the 103 rejection below with a detailed mapping of the newly amended limitation to the prior art, addresses all of Applicant’s arguments. See 103 rejection below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patent ability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nota et al. USPN 5,805, 790 (hereinafter “Nota”), in view of Tarasuk-Levin et al., USPPN 2015/0178108 (hereinafter “Levin”).
Regarding claim 7, Nota teaches detecting a failure of a first virtual machine (VM) that is supporting a first host computer in a cluster … (Figure 7, Column 2 Lines 17-23 and 38-42, Column 3 Lines 4-9, Column 8 Lines 9-15, Column 10 Lines 35-40 and 49-56, A failure is detected of a virtual machine that is supporting a host computer in system with a plurality of processors)
in response to the failure of the first VM, … create a … VM (Figure 7, Column 2 Lines 17-23 and 38-42, Column 3 Lines 4-9, Column 8 Lines 9-15, Column 10 Lines 35-40 and 49-56, In response to a failure of a VM the recovery attributes are assigned to a new VM)
Nota does not explicitly disclose a first host computer … of a software-define data center (SDDC); forking a parent VM to create a child VM; wherein provisioning information of the parent VM matches provisioning information of the first VM; loading a configuration of a hypervisor instance associated with the first VM into a hypervisor instance of the child VM; and moving a second host computer corresponding to the child VM into the cluster and restarting a workload, which was running on the first host computer supported by the first VM, on the second host computer.
Levin teaches a first host computer … of a software-define data center (SDDC); ([0036], [0085], A cloud operating system is used on the host computer)
Examiner’s Note: The software defined data center is being interpreted as a virtual datacenter which is a pool or collection of cloud infrastructure resources.

forking a parent VM to create a child VM; ([0021], [0055], [0057], A parent VM is forked to create a child VM)
wherein provisioning information of the parent VM matches provisioning information of the first VM; ([0024], [0025], [0105], VMs are automatically provisioned with templates representing a linked clone)
loading a configuration of a hypervisor instance associated with the first VM into a hypervisor instance of the child VM; and (Figure 2, [0034], The hypervisor is loaded into all VMs)

Examiner’s Note: As one hypervisor instance is loaded into all VMs, the same hypervisor would be loaded into both the first and all subsequent VMs including the child VM.

moving a second host computer corresponding to the child VM into the cluster ([0079], [0085]-[0087], The child is powered on and resumes the state of the VM to support the host that is in the cluster, as the child resumes the operating status, memory, and processing of the host computer, the child VM corresponds to a second host computer)
restarting a workload, which was running on the first host computer supported by the first VM, on the second host computer.([0034], [0085]-[0087], [0093], The child VM inherits the state of the previous VM and when powered on resumes the previous state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nota with Levin as the references deal with the maintenance of virtual machines, in order to implement a system that forks a parent VM into a child VM and loads a hypervisor instance into the VM so the workload can be restarted. Levin would modify 

Regarding claim 8, the combination of Nota and Levin teach the limitations of claim 7.  Nota does not explicitly teach further comprising deploying the parent VM in a cloud infrastructure, the parent VM deployed from a template of a second VM deployed in the cloud infrastructure.
	Levin teaches deploying the parent VM in a cloud infrastructure, (Figure 6, [0024]-[0026], [0046], [0049], [0052], [0069], [0074], The child and parent VMs are operating in the cloud operating system)
the parent VM deployed from a template of a second VM deployed in the cloud infrastructure. (Figure 3, 6, [0025]-[0027], [0038], [0041], [0043], [0048], Table 1, The child VM is created from a template of the parent VM)

Regarding claim 9, the combination of Nota and Levin teach the limitations of claim 8. Nota does not explicitly teach wherein deploying the parent VM comprises quiescing the parent VM.
Levin teaches wherein deploying the parent VM comprises quiescing the parent VM. ([0056], [0067], [0083], [0086], [0088], [0107], The parent VM is quiesced)

In regards to claim 13, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7. 

In regards to claim 14, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8. 

In regards to claim 15, it is the computer readable embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nota, in view of Levin, in view of Pulier et al., USPPN 2019/0288956 (hereinafter “Pulier”).
Regarding claim 10, the combination of Nota and Levin teach the limitations of claim 8. The combination of Nota and Levin does not explicitly teach removing the first VM from the cloud infrastructure.
Pulier teaches removing the first VM from the cloud infrastructure. ([0079], Based on a set of rules, a cloud computing instance of a virtual machine is removed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nota and Levin with Pulier as the references deal with the maintenance of virtual machines, in order to implement a system that removes instances of virtual machines from the cloud. Pulier would modify the combination of Nota and Levin by including the ability to remove VMs from the cloud. The benefit of doing so is the set of cloud 

In regards to claim 16, it is the computer readable embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li USPPN 2015/0178109: Also teaches provisioning of VMs with matching information, as well as loading a hypervisor instance into the VMs.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128